*408Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about December 13, 2006, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and committed the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The agency demonstrated by clear and convincing evidence that it satisfied its statutory burden of making diligent efforts to strengthen the parental relationship (see Social Services Law § 384-b [7] [f]; Matter of Sheila G., 61 NY2d 368, 373 [1984]). These efforts included scheduling regular visitation between respondent and the child, referring respondent and encouraging her to attend parenting skills classes and to complete life skills training courses to overcome her disabilities, and actively advocating for her reenrollment in a program after she had been expelled for nonattendance (see Matter of Olivia F., 34 AD3d 234, 235 [2006]). Despite the agency’s efforts, respondent failed, during the statutorily relevant period, to complete all requisite programs (see Matter of Kimberly C., 37 AD3d 192 [2007], lv denied 8 NY3d 813 [2007]; Matter of Angel P., 44 AD3d 448, 448-449 [2007]). Further, during her irregular visitation, the mother failed to engage the child or show improvement in developing the skills needed to meet the child’s physical and emotional needs.
The agency established by a preponderance of the evidence that the best interests of the child would be served by terminating respondent’s parental rights so as to facilitate the child’s adoption by the foster mother, thereby permitting the child to remain in the only home she has known, with her biological brother, who has already been adopted by the foster mother (see Matter of Dena Shamika A., 301 AD2d 464, 465 [2003]). Concur—Lippman, P.J., Mazzarelli, Marlow, Catterson and Kavanagh, JJ.